Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-55 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US PGPUB 20180374276), Lai et al. (US PGPUB 20110234750) and in further view of Baudisch et al. (US PGPUB 20070025723).
[Claim 33]
Powers teaches a non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations (Paragraph 123) including at least generating, by the one or more computing devices, a panorama image for a target location from a plurality of images acquired in a plurality of horizontal directions from the target location ((Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102), and  acquiring, by a camera at the target location, one or more additional second images of the plurality of images for one or more additional second horizontal directions of the plurality
of horizontal directions (Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102 or like a second room 1104) and storing, by the one or more computing devices, the generated panorama image for use in subsequent display (Paragraph 102).
Powers fails to teach determining, after one or more first images of the plurality of images are acquired in one or more first horizontal directions of the plurality of horizontal directions, a status for each of the first images that is based at least in part on whether that first image was successfully acquired including displaying changing views from the camera as a current direction of the camera changes at the target location, and including displaying target direction visual indicators overlaid on the displayed views for the first horizontal directions and the second horizontal directions, wherein the displayed target direction visual indicators for the second horizontal directions identify one or more positions at which to acquire the second images and include visual information to identify that the second images have not been successfully acquired, and wherein the displayed target direction visual indicators for the first horizontal directions identify one or more positions at which the first images were acquired and include visual information to identify the respective determined status for each of the first images. However Lai teaches that both current and target visual indications may be displayed on the image display 28 after a first image has been captured. As the user moves the camera into position to capture the next image, the user may compare the respective locations of the visual indication(s) of the current position or orientation with the visual indication(s) for the target position or orientation. When the current and target visual indications are aligned, the MSU processor 68 may cause a next image to be automatically captured and stored in the memory (Paragraph 72).
Therefore taking the combined teachings of Powers and Lai, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have displaying changing views from the camera as a current direction of the camera changes at the target location, and including displaying target direction visual indicators overlaid on the displayed views for the first horizontal directions and the second horizontal directions, wherein the displayed target direction visual indicators for the second horizontal directions identify one or more positions at which to acquire the second images in order to properly capture two or more images without any image artifacts and combined into a panoramic image.
Powers in view of Lai fails to teach determining, after one or more first images of the plurality of images are acquired in one or more first horizontal directions of the plurality of horizontal directions, a status for each of the first images that is based at least in part on whether that first image was successfully acquired including visual information to identify that the second images have not been successfully acquired, and wherein the displayed target direction visual indicators for the first horizontal directions identify one or more positions at which the first images were acquired and include visual information to identify the respective determined status for each of the first images. However Baudisch teaches that when the Panoramic Viewfinder identifies a flaw in the mosaic, such as a missed area of a scene, a ghosting problem, insufficient overlap for successful stitching and blending, etc. in order to allow the user to correct the flaw before it is too late, the flaw is highlighted with an animated pattern and/or text alert to draw the user's attention to the flaw. The user can then simply pan the camera viewfinder over that area, and retake one or more pictures, as necessary, thereby filling in the missing or flawed material, and subsequently eliminating the warning as the problem is corrected. Note that when retaking images or "brushing over" an area identified as having a problem, the Panoramic Viewfinder will analyze any redundant image information and automatically select the best content from the redundant information in correcting the flaw in the panorama (Paragraphs 162-163).
Therefore taking the combined teachings of Powers and Lai, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have including visual information to identify that the second images have not been successfully acquired, and wherein the displayed target direction visual indicators for the first horizontal directions identify one or more positions at which the first images were acquired and include visual information to identify the respective determined status for each of the first images in order to have real-time on-the-fly stitching with a user interface coupled to the digital camera that the Panoramic Viewfinder can immediately inform the user about these problems and can help resolve them interactively.
[Claim 34]
Baudisch teaches wherein the determining of the status for one of the first images includes determining that acquisition of the one first image was unsuccessful, and wherein the stored contents include software instructions (Paragraph 41) that, when executed, cause the one or more computing devices to perform further automated operations that include providing instructions to initiate a re-acquisition of the one first image (Paragraphs 162-163) in order to successfully retake the image.
[Claim 35]
Lai teaches wherein the displaying of the target direction visual indicators overlaid on the displayed views for the first horizontal directions includes displaying a target direction visual indicator (Paragraph 72) in order for the user to determine the target direction and Baudisch teaches that for the one first image with visual information to indicate that the acquisition of the one first image was unsuccessful (Paragraph 163, animated pattern), and wherein the further automated operations include, after a successful re-acquisition of the one first image, updating the displayed target direction visual indicator for the one first image with changed visual information to indicate that the one first image was successfully acquired (Paragraphs 163, warning is eliminated and Paragraph 80, one advantage of the Panoramic Viewfinder is that by providing clear visual feedback for successful panorama completion (desired scene elements in cropping frame) the Panoramic Viewfinder allows users to get guaranteed results). 
[Claim 36]
Lai teaches wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations, including, after acquiring one of the second images at one of the identified one or more second positions, updating the displayed target direction visual indicator for the one second image with changed visual information that reflects the acquired one second image (Paragraphs 76 and 77) so that the user knows that the image has been successfully acquired.
[Claim 37]
Lai teaches wherein the updating of the displayed target direction visual indicator for the one second image with changed visual information includes using changed visual information for that displayed target direction visual indicator that shows that the one second image was successfully acquired (Paragraphs 76 and 77).
[Claim 38]
Baudisch teaches wherein the displaying of the target direction visual indicators for the second horizontal directions includes choosing at least one of a first color or a first pattern for each of those displayed target direction visual indicators that represents that the second images have not been successfully acquired (Paragraph 163, in order to allow the user to correct the flaw before it is too late, the flaw is highlighted with an animated pattern and/or text alert to draw the user's attention to the flaw), wherein the displaying of the target direction visual indicators for the first horizontal directions includes choosing, for each of the one or more first images, at least one of a second color or a second pattern for the displayed target direction visual indicator for that first image that represents the respective determined status for that first image, and wherein the at least one of the first color or the first pattern is different from the at least one of the second color or the second pattern (Paragraph 164,  If the Panoramic Viewfinder detects "ghosting" it marks or otherwise highlights the ghosted area, such as by covering the area with a bright red rectangle, or other alert or icon) so that it is easy for the user when the image has been captured.
[Claim 39]
Baudisch teaches wherein the displaying of the target direction visual indicators for the first horizontal directions includes choosing, for each of the one or more first images, at least one of a size or a shape or a type of element for the displayed target direction visual indicator for that first image that represents the respective determined status for that first image (Paragraph 163).
[Claim 40]
Lai teaches wherein the determining of the status for each of the first images includes determining that one of the first images was not successfully acquired due to problems with at least one of a location of the camera at acquisition of the one first image or an orientation of the camera at the acquisition of the one first image (Paragraph 76, In one embodiment, the camera may be inhibited from capturing a next image when the target and current positions are determined to be substantially unequal, determined to not substantially coincide, or determined to be substantially unaligned) in order to capture a good image.
[Claim 41]
Baudisch teaches wherein the determining of the status for each of the first images includes determining that one of the first images was not successfully acquired due to problems with at least one of a rotation of the camera that exceeds a defined threshold while acquiring the one first image (Paragraph 169, Note that when taking pictures automatically as the user pans the camera, the Panoramic Viewfinder continuously monitors the user's panning speed. In a related embodiment, whenever the user moves so fast that the overlap between frames drops below some predetermined threshold, the Panoramic Viewfinder will alert the user that the panning speed has exceeded a maximum allowable panning speed. The Panoramic Viewfinder will then warn the user to decrease the panning speed, or not to exceed the current panning speed).
[Claim 42]
Baudisch teaches wherein the determining of the status for each of the first images includes determining that one of the first images was not successfully acquired due to the one first image not satisfying one or more specified criteria (Paragraph 163) so that the image can be retaken while there is still time.
[Claim 43]
Baudisch teaches wherein the determining of the status for each of the first images includes determining that another of the first images was successfully acquired due to the another first image satisfying the one or more specified criteria (Paragraph 163), and Lai teaches wherein the displaying of the target direction visual indicators for the first horizontal directions includes using different visual information for the target direction visual indicator associated with the one first image and the target direction visual indicator associated with the another first image (Paragraph 72)
[Claim 44]
Baudisch teaches wherein the determining of the status for each of the first images includes, for one of the first images, determining the status of the one first image based on at least one of or a recency of acquisition of the one first image (Paragraph 167, since the current content window can no longer be mapped to the mosaic, it is moved to a position as far away as possible from the last captured (and successfully stitched) frame to prevent it from occluding the area most likely to help with reconnecting the stitching algorithm, i.e., the last frame).
[Claim 45]
Powers teaches wherein the determining of the status for each of the first images includes, for one of the first images, determining the status of the one first image based at least in part on one or more types of information captured with the one first image from an environment around the target location, wherein the one or more types of information include at least one of audio data (Paragraph 47).
[Claim 46]
Powers teaches wherein the camera is part of a mobile device that is one of the one or more computing devices, wherein the target location is in a room of a building (Paragraph 101), and wherein the displaying of the changing views from the camera includes updating the displayed views as the camera is rotated at the target location to capture an interior of the room from the target location, including using multiple hardware sensors that are part of one or more inertial measurement units on the one or more computing devices to update positions of at least one of the one or more target direction visual indicators overlaid on the displayed views (Paragraph 91).
[Claim 47]
Powers teaches wherein the target location is in a room of a building (Paragraph 101), wherein the displaying of the changing views from the camera and the overlaid target direction visual indicators for the first horizontal directors and the second horizontal directions is to a user participating in acquiring of the plurality of images (Paragraphs 101 and 102 along paths 1116), and wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations including (Paragraph 123), after the generating of the panorama image for the target location determining, by the one or more computing devices, an additional target location in the building at which to generate an additional panorama image, the additional target location being separate from and visible from the target location (Paragraph 101, Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102); and
displaying additional information that guides the user to the additional target location,
including displaying one or more additional views from the camera as the camera moves from
the target location to the additional target location and including displaying one or more target
location visual indicators overlaid on the displayed one or more additional views to indicate the
additional target location (Paragraph 102, In these instances, the user 1112 may capture video or successive still image data using a camera, or the mobile device 1114 as the user 1112 walks or moves from room 1102 to room 1108, such as along path 1116. In this example, the mobile device 1114 may collect sensor data and/or position data associated with each image captured by the mobile device 1114. The spatial interaction system, either as an application on the mobile device 1114 or operating on a remote server, may then determine a camera pose relative to the 3D sub-models).
[Claim 48]
Baudisch teaches wherein the generating of the panorama image includes forming the panorama image by combining the plurality of images based at least in part on overlap of content between images of the plurality (Paragraph 178) in order to stich the images without any major gaps or seamlessly.
[Claim 49]
This is an apparatus claim that is similar to computer-readable claims 33, 43 and 46 and is therefore analyzed and rejected based upon computer-readable claims 33, 43 and 46.
[Claim 52]
Powers teaches wherein the determining of the status for one of the first images includes determining the status for the one first image based on metadata associated with the one first image (Powers, Paragraph 47, Thus, the system may also utilize the sensor data to position the annotation within the 3D model and/or the 3D virtual representation. In some cases, the position data may be used in conjunction with the image data as part of a simultaneous localization and mapping process to position the image within the 3D model).
[Claim 54]
Powers teaches wherein the one or more computing devices include a mobile computing device that contains the camera, wherein acquiring of the additional second images includes using multiple hardware sensors on the mobile computing device that are part of one or more inertial measurement units (Paragraph 47), wherein the target location is in one of multiple rooms of the building (Paragraph 101), and Baudisch teaches wherein the generating of the panorama image includes generating a panorama image with 360 degrees of coverage around a vertical axis to show an interior of at least part of at least one room of the multiple rooms (fig. 11).
[Claims 50, 51, 53 and 55]
These are apparatus claims that are similar to computer-readable claims 44, 45, 35 and 47 and are therefore analyzed and rejected based upon computer-readable claims 44, 45, 35 and 47.
Allowable Subject Matter
Claims 27-32 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696